DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 12/13/2021.

Response to Arguments
Initially on 11/23/2021, at the time, examiner view point was that the amendment overcome the prior art rejection. However, after 6 months, the examiner studied the prior art with a fresh view point and determines that the amendment does not overcome the prior art rejection. In fact, the claims are anticipated by  Zhai et al. 20180358298. As such Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. See rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai et al. 20180358298.

    PNG
    media_image1.png
    545
    775
    media_image1.png
    Greyscale


Regarding claim 1, fig. 12C of Zhai discloses an electronic package, comprising: 
an encapsulating layer (combination of layer 125 and 140); 
at least one interposer board 110 embedded into the encapsulating layer and having a plurality of through-silicon vias 200 (par [0050] - the interposer chiplet 110 may optionally include one or more through vias 200 (e.g. through silicon vias)); 
a plurality of conductive pillars 142 disposed in the encapsulating layer; and 
at least one electronic component 150 (conductive bumps 150 are electronic components) disposed on the encapsulating layer and electrically connected to the conductive pillars 142 and the through silicon vias (par [0050] the interposer chiplet 110 may optionally include one or more through vias 200 (e.g. through silicon vias) to connect with landing pads 148 and conductive bumps 150 on a side (e.g. back side) of the interposer chiplet 110) by a plurality of conductive bumps 148 (148 is a type of conductive bumps on and in layer 144), 
wherein the plurality of conductive bumps 148 are in direct contact with the electronic component 150, the conductive pillars 142, and the through-silicon vias 200, and the electronic component 150 is free from being embedded in the encapsulating layer.

Regarding claim 2, fig. 12C of Zhai discloses wherein the encapsulating layer has a surface flush with a surface of the interposer board or an end surface of the conductive pillars.

Regarding claim 3, fig. 12C of Zhai discloses wherein the through-silicon vias or an end surface of the conductive pillars are exposed from a surface of the encapsulating layer.

Regarding claim 4, Zhai (necessary) discloses wherein the electronic component 150 is an active component (current flow through it making it active).

 	Regarding claim 6, fig. 12C of Zhai discloses further comprising a wiring structure (top surfaces of 135A/135B) disposed on the encapsulating layer and electrically connected to the conductive pillars and the through-silicon vias.

Regarding claim 7, fig. 12C of Zhai discloses further comprising a plurality of conductive elements (pads on bottom of 130/132) disposed on the wiring structure and electrically connected via the wiring structure to the conductive pillars and the through-silicon vias.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/              Primary Examiner, Art Unit 2829